       Case 1:15-md-02657-FDS Document 1634 Filed 08/13/19 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
 IN RE: ZOFRAN (ONDANSETRON)                        ) MDL No. l:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION                      )
                       ________________________ )
                                                    )
 THIS DOCUMENT RELATES TO:                          ) HON. F. DENNIS SAYLOR, IV
                                                    )
 ALL CASES                                          ) MOTION TO IMPOUND
                                                    )

                           PLAINTIFFS’ MOTION TO IMPOUND

       In accordance with Local Rule 12, Plaintiffs respectfully request the Court’s permission

to allow Plaintiffs to file their Response to GSK’s Emergency Motion to Quash the Parker

Subpoena and Deposition Notice, Or In the Alternative Motion for Protective Order, under seal.

This motion is made with reference to the following facts:

       1.      MDL Order No. 13 (Doc. 242) governs confidential materials and requires the

submitting party of confidential information to file a Motion to Impound pursuant to Local Rule

7.2 while serving and filing complete produced versions of the confidential documents.

       2.      Plaintiffs seek to impound their Memorandum in Response to GSK’s Emergency

Motion to Quash the Parker Subpoena and Deposition Notice, Or In the Alternative Motion for

Protective Order.

       3.      Certain Exhibits originated from GSK during discovery and contain information

that GSK has designated as confidential.

       4.      Plaintiffs seek to file these exhibits under seal to preserve requested confidentiality

while using the exhibits as factual background for Plaintiffs’ Response to GSK’s Emergency

Motion to Quash the Parker Subpoena and Deposition Notice, Or In the Alternative Motion for

Protective Order. Each exhibit is necessary as context for the parties’ dispute over GSK’s
       Case 1:15-md-02657-FDS Document 1634 Filed 08/13/19 Page 2 of 3




Emergency Motion to Quash the Parker Subpoena and Deposition Notice, Or In the Alternative

Motion for Protective Order.

       5.     Pursuant to MDL Order No. 13, Plaintiffs request that the Court lift any impounding

Order only upon further order of the Court.

       6.      Plaintiffs further request that the impounding Confidential Information be kept in

the Clerk’s non-public information file during any post-impoundment period unless the Court

vacates the impounding Order.

       7.      In accordance with MDL Order No. 13, Plaintiffs will file a supporting Declaration

with the filing of this Motion to Impound, and Plaintiffs will deliver to Court Chambers copies of

the memorandum in sealed envelopes marked “FILED UNDER SEAL” along with courtesy copies

of the Motion and Declaration.

Dated: August 13, 2019                              Respectfully submitted,


                                                    /s/ Scott Nabers
                                                    J. Scott Nabers
                                                    TX Bar Card Number: 14769250
                                                    Nabers Law Firm, PLLC
                                                    3737 Buffalo Speedway, Suite 1850
                                                    Houston, TX 77098
                                                    Telephone: (713) 422-1200
                                                    Facsimile: (713) 422-1210
                                                    snabers@naberslaw.com

                                                    Attorneys for Plaintiffs
       Case 1:15-md-02657-FDS Document 1634 Filed 08/13/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Motion to Impound, which was filed with the

Court through the CM/ECF system, will be sent electronically to all registered participants as

identified on the Notice of Electronic Filing and paper copies will be sent via first class mail to

those identified as non-registered participants.



                                              /s/J. Scott Nabers
                                                J. Scott Nabers

Dated: August 13, 2019
